UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2009 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 First Federal Bankshares, Inc. (Exact name of Registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) (Zip Code) 712-277-0200 (Registrant's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES
